Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		RESPONSE TO APPLICANT’S ARGUMENTS
	Applicant’s arguments filed 4/29/21 have been fully considered but they are deemed to moot due to a new reference of Roundaa.  Specifically, Roundaa teaches “a full spherical image reproduced by texture information of the main image comprises an omnidirectional image viewed from an origin in a predetermined coordinate system” (Roundaa, 0:00-0:47 – a full sphere image of living room), “the occlusion image comprises texture information of an occlusion region of a second full spherical image viewed from a viewpoint other than the origin, the occlusion region comprises information of a subject that cannot be obtained from the texture information of the main image” (Roundaa, 1:31-2:02 - full sphere image of Balcony or Kitchen as occlusion regions), and “the MPD file processing unit is implemented via at least one processor” (Roundaa, 2:04-5:15 – the processor-implemented hotspot setup allows the user viewing another full sphere image, or occlusion region).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (10,880,535) in view of Roundaa (Bring your 360 photos alive with interactive hotspots).

As per claim 1, Oh teaches the claimed “image processing apparatus” comprising: “an MPD file processing unit configured to select an 



Claim 3 adds into claim 1 “an acquisition unit configured to acquire the occlusion image selected by the MPD file processing unit, wherein the acquisition unit is implemented via at least one processor.” (Oh, column 17, lines 48-54, column 20, lines 32-59 – the changing of initial viewpoint; Roundaa, 2:04-5:15 – the processor-implemented hotspot setup allows the user viewing another full sphere image, or occlusion region).

Claim 4 adds into claim 1 “wherein the MPD file processing unit is further configured to select the occlusion image sequentially from one in which a viewpoint position of the occlusion image is closer to a viewpoint other than the origin” (Oh, column 17, lines 48-54, column 20, lines 32-59 – the changing of initial viewpoint; Roundaa, 2:04-5:15 – the processor-implemented hotspot setup allows the user viewing another full sphere image, or occlusion region).

Claim 5 adds into claim 1 “wherein the information regarding a viewpoint position of the occlusion image includes coordinate information indicating a viewpoint position of the occlusion image” (Oh, column 17, lines 48-54, column 20, lines 32-59 – the changing of initial viewpoint; Roundaa, 2:04-5:15 – the processor-implemented hotspot setup allows the user viewing another full sphere image, or occlusion region).

Claim 6 adds into claim 1 “wherein the information regarding a viewpoint position of the occlusion image includes direction information indicating a direction of a viewpoint position of the occlusion image viewed from a reference position” (Oh, column 17, lines 48-54, column 18, line 57 to column 19, line 17; column 20, lines 3-59; column 50, lines 54-60 – the changing of initial viewpoint; Roundaa, 2:04-5:15 – the processor-implemented hotspot setup allows the user viewing another full sphere image, or occlusion region).

Claim 7 adds into claim 6 “wherein the information regarding a viewpoint position of the occlusion image includes the direction information, and distance information indicating a distance from the reference position to a viewpoint position of the occlusion image” (Oh, column 17, lines 48-54, column 18, line 57 to column 19, line 17; column 20, lines 3-59; column 50, lines 54-60 – the changing of initial viewpoint; Roundaa, 2:04-5:15 – the processor-implemented hotspot setup allows the user viewing another full sphere image, or occlusion region).

Claim 8 adds into claim 1 “wherein the MPD file processing unit is further configured to select the occlusion image on a basis of at least one of: the information regarding a viewpoint position of the occlusion image; or information regarding a depth of the occlusion image included in the MPD file” (Oh, column 17, lines 48-54, column 18, line 57 to column 19, line 17; column 20, lines 3-59; column 50, lines 54-60 – the 

Claim 9 adds into claim 8 “wherein for each of the occlusion images, the MPD file includes: selection information indicating which information is included out of the information regarding a viewpoint position of the occlusion image and the information regarding the depth of the occlusion image; and information indicated by the selection information” (Oh, column 50, lines 61 -65 - the specific area is just one of plurality of areas on the spherical display).

Claim 10 adds into claim 1 “wherein the MPD file processing unit is further configured to select the occlusion image by further using information regarding a priority of the occlusion image” which is well known in the art for setting a priorities among the displayed images (see Roundaa, 0:00-2:00 – the priority of images selected by the user). It would have been obvious to configure Oh’s apparatus as claimed by setting a prioritized order for the display images including the occlusion image. The motivation is to display different images with a prioritized order.

Claim 11 adds into claim 10 “wherein the MPD file processing unit is further configured to select the occlusion image for each time by using information regarding a priority of the occlusion image determined for each time” which is well known in the art for setting a priorities among the displayed images for each time (see Roundaa, 2:04 –5:15 -  the priority of images selected by the user). It would have been obvious to 

Claim 12 adds into claim 11 “wherein for each of the occlusion images, the MPD file includes: information indicating a period; and information regarding a priority of the occlusion image in the period, for each of a plurality of periods” which is well known in the art for setting a period among the displayed images in an indicated period for each time (see Roundaa, 0:00-2:00 – the priority of images selected by the user). It would have been obvious to configure Oh’s apparatus as claimed by setting a priority for the display images including the occlusion image in an indicated period for each time. The motivation is to display different images in an indicated period with a prioritized order for each time.

Claim 13 adds into claim 11 “wherein information regarding a priority of the occlusion image is included in a file that stores information regarding a quality of a content to be reproduced using the occlusion image” (Oh, figures 6 and 8; column 18, lines 14-17; Roundaa, 0:00-2:02 – the priority of images selected by the user).

Claim 14 adds into claim 1 “wherein the MPD file includes viewpoint position information indicating a range of a viewpoint position of a user in which the occlusion image can be used, and the MPD file processing unit is further configured to select the occlusion image to be acquired, on a basis of the viewpoint position 

Claim 15 adds into claim 14 “a display information generation unit configured to generate and output display information indicating that a viewpoint position of the user is outside a display range of a content to be reproduced using the occlusion image, in a case where there are none of the occlusion images in which a viewpoint position of the user is within the range” (Oh, figures 6 and 7; column 17, lines 48-54, column 18, line 57 to column 19, line 17; column 20, lines 3-59; column 50, lines 54-60 – the changing of initial viewpoint; Roundaa, 2:04-5:15 – the setup of viewpoint selections allowing the user to enter information indicating a viewpoint position of the user is outside a display range).

Claims 16-20 claim a method, a program, a file generation method based on the apparatus of the claims 1-15; therefore, they are rejected under a similar rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHU K NGUYEN/        Primary Examiner, Art Unit 2616